                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CRYSTAL COLE,

                       Plaintiff,                                     4:19CV3105

        vs.                                                  ORDER TO SHOW CAUSE

BMS LOGISTICS, INC.,

                       Defendant.

       The Court’s records show the Office of the Clerk of Court sent a letter on October 28, 2019,
(Filing No. 6), to David A. Yudelson by electronic filing. The letter directed the attorney to pay
the 2019/2020 biennial attorney assessment fee, as required by NEGenR 1.7(h), within fifteen days
of the date of the letter. As of the close of business on November 20, 2019, the attorney had not
complied with the request set forth in the notice from the Office of the Clerk. Accordingly,


       IT IS ORDERED: On or before December 5, 2019, attorney David A. Yudelson shall
pay the assessment or show cause by written affidavit why he cannot comply with the rules of the
Court. Failure to comply with this order will result in the Court removing David A. Yudelson as
counsel of record for the Defendant.

       Dated this 21st day of November, 2019.

                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                1
